      Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 1 of 23




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

ELCINDA PERSON,
      Plaintiff,
                                                        Civil Action No.
                      v.
                                                       1:19-cv-03735-SDG
TECHNICAL EDUCATION SERVICES, INC.
d/b/a AVIATION INSTITUTE OF
MAINTENANCE,
      Defendant,

                      v.

HIGHER ED GROWTH, LLC d/b/a INQUIR
       Third-Party Defendant.

                           OPINION AND ORDER

     This matter is before the Court on a motion to dismiss filed by Defendant

Technical Education Services, Inc. d/b/a Aviation Institute of Maintenance

(Aviation Institute) [ECF 61]; a motion to strike filed by Aviation Institute

[ECF 65]; and a motion for summary judgment filed by Third-Party Defendant

Higher Ed Growth, LLC d/b/a Inquir (Higher Ed) [ECF 71]. For the following

reasons, Aviation Institute’s motions are DENIED and Higher Ed’s motion is

GRANTED IN PART and DENIED IN PART.
       Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 2 of 23




I.     BACKGROUND

       Plaintiff Elcinda Person brings this putative class action against Aviation

Institute seeking to enforce the consumer-privacy provisions of the Telephone

Consumer Protection Act (TCPA), codified at 47 U.S.C. § 227, et seq. Count I alleges

a violation of the TCPA’s prohibition on automated telemarketing calls under

47 U.S.C. § 227(b)(1)(A)(iii). Count II contends Aviation Institute violated the

TCPA’s internal “do-not-call” provisions under 47 U.S.C. § 227(c)(5) and 47 C.F.R.

§ 64.1200(d).

       On May 15, 2020, the Court denied Aviation Institute’s partial motion to

dismiss Count II of the Amended Complaint.1 The Court subsequently denied

Aviation Institute’s motion for an interlocutory appeal of that Order on June 22.2

On November 5, Aviation Institute filed its second motion to dismiss.3

That motion argues that the entire Amended Complaint should be dismissed

under Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter

jurisdiction in the wake of the Supreme Court’s decision in Barr v. American




1    ECF 26.
2    ECF 38.
3    ECF 61.
       Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 3 of 23




Association of Political Consultants, Inc., 140 S. Ct. 2335 (2020) (AAPC).4

On November 12, Person filed a notice purporting to alert the United States that

Aviation Institute’s motion to dismiss challenges the constitutionality of the

TCPA.5 Believing such notice to be superfluous, Aviation Institute filed a motion

to strike on November 25.6 On April 23, 2021, the United States filed its notice of

intervention and brief opposing Aviation Institute’s motion to dismiss.7

      On June 26, 2020, Aviation Institute filed a Third-Party Complaint against

Higher Ed, asserting claims for indemnification (Count I) and breach of contract

(Count II).8 According to Aviation Institute, Higher Ed owes it a duty of

indemnification as the direct beneficiary of a contract executed between Higher Ed

and non-party MDT Marketing (MDT) (hereafter, the Insertion Order).




4   ECF 61.
5   ECF 64.
6   ECF 65.
7   ECF 99. As the United States notes, given the nature of Aviation Institute’s
    motion to dismiss, it possesses a right to intervene and defend the
    constitutionality of the TCPA. See 28 U.S.C. § 2403(a); Fed. R. Civ. P. 24.
    Therefore, Aviation Institute’s motion to strike is without basis and DENIED.
8   ECF 39.
        Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 4 of 23




On December 3, Higher Ed filed its motion for summary judgment on Aviation

Institute’s third-party claims.9

II.     DISCUSSION

        Since Aviation Institute challenges the Court’s subject matter jurisdiction,

its motion to dismiss must be addressed first. See Taylor v. Appleton, 30 F.3d 1365,

1366 (11th Cir. 1994) (“[A] court must first determine whether it has proper subject

matter jurisdiction before addressing the substantive issues.”). Because the Court

finds that motion unavailing, it will then proceed to consider Higher Ed’s motion

for summary judgment.

        a.      Aviation Institute’s Motion to Dismiss

                i.    Legal Standard

        Motions to dismiss for lack of subject matter jurisdiction brought under

Rule 12(b)(1) come in two forms: “facial” and “factual” challenges. Lawrence v.

Dunbar, 919 F.2d 1525, 1528 (11th Cir. 1990). The Eleventh Circuit has explained

the distinction between the two:

                A “facial attack” on the complaint requires the court
                merely to look and see if the plaintiff has sufficiently
                alleged a basis of subject matter jurisdiction, and the
                allegations in his complaint are taken as true for the
                purposes of the motion. “Factual attacks,” on the other
                hand, challenge the existence of subject matter

9     ECF 71.
       Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 5 of 23




             jurisdiction in fact, irrespective of the pleadings, and
             matters outside the pleadings, such as testimony and
             affidavits are considered.

McElmurray v. Consol. Gov’t of Augusta-Richmond Cnty., 501 F.3d 1244, 1251

(11th Cir. 2007) (brackets and citations omitted).

      Aviation Institute lodges a facial attack to the Court’s subject matter

jurisdiction. Accordingly, for the purposes of this motion to dismiss, the Court

looks only to the Amended Complaint and assumes the truth of Person’s well-

pleaded allegations. Lawrence, 919 F.2d at 1529.

             ii.   Analysis

      “The [TCPA] was enacted in 1991 because, as Congress put it, many

consumers were outraged over the proliferation of intrusive, nuisance

telemarketing calls to their homes.” Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1264

(11th Cir. 2019) (quoting Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012);

Pub. L. No. 102-243, § 2, 105 Stat. 2394, 2394)) (brackets and punctuation omitted).

In its original form, “the TCPA prohibited almost all robocalls to cell phones.”

AAPC, 140 S. Ct. at 2344. In 2015, Congress amended the TCPA to permit robocalls

“made solely to collect a debt owed to or guaranteed by the United States.”

Bipartisan Budget Act of 2015, Pub. L. No. 114-74, § 301(a)(1)(A), 129 Stat. 584, 588

(amending 47 U.S.C. § 227(b)(1)(A)(iii)).
       Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 6 of 23




      On July 6, 2020, the Supreme Court decided AAPC. In a fractured decision

in which there was no majority opinion, six Justices concluded that the

government-debt exception violated the First Amendment and seven Justices

determined that, pursuant to traditional severability principles, the government-

debt exception did not invalidate the entire TCPA and should be severed from the

remainder of that statute. 140 S. Ct. at 2343–44. See also id. at 3256 (“We hold that

the 2015 government-debt exception added an unconstitutional exception to the

law. We cure that constitutional violation by invalidating the 2015 government-

debt exception and severing it from the remainder of the statute.”). Purporting to

rely on AAPC, Aviation Institute argues the unconstitutionality of the

government-debt exception renders the entire TCPA invalid and unenforceable

from November 2, 2015—the date Congress enacted the exception—until July 6,

2020—the date the Supreme Court issued AAPC. Put another way, Aviation

Institute posits that AAPC created a sort of regulatory “donut hole” during which

time the entire TCPA cannot be enforced. See Ex Parte Siebold, 100 U.S. 371, 376

(1879) (“An unconstitutional law is void, and is as no law.”). Since Person’s claims

are premised on alleged violations that all occurred during this time period, avers

Aviation Institute, the Court lacks subject matter jurisdiction over the case.
      Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 7 of 23




      The Eleventh Circuit has not addressed this question. Neither has any other

federal appellate court. But this Court need not break new ground. A plethora of

district courts—including at least three courts in the Eleventh Circuit—have

reached the issue. And the overwhelming majority of them have come to the same

conclusion: the TCPA (sans the government-debt exception) remains fully

enforceable as to robocalls made between November 2, 2015 and July 6, 2020. E.g.,

Bonkuri v. Grand Caribbean Cruises, Inc., No. 0:20-cv-60638-WPD, 2021 WL 612212,

at *2 (S.D. Fla. Jan. 19, 2021) (“[I]t appears that the clear majority of cases to

consider this issue have allowed parties to continue to bring § 227(b) claims post-

AAPC.”) (collecting cases). See also ECF 99-1, at 12–14 (collecting cases).

Conversely, only three district courts have agreed with Aviation Institute that

severability is not retroactive and the government-debt exception rendered the

entire TCPA unconstitutional during its effective period. Cunningham v. Matrix

Fin. Servs., LLC, No. 4:19-cv-896, 2021 WL 1226618 (E.D. Tex. Mar. 31, 2021);
        Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 8 of 23




Lindenbaum v. Realgy, LLC, No. 1:19-cv-2862, 2020 WL 6361915 (N.D. Ohio Oct. 29,

2020); Creasy v. Charter Commc’ns, Inc., 489 F. Supp. 3d 499 (E.D. La. 2020).10

       The Court agrees with the majority approach. As a threshold matter, Person

asserts two claims for violation of the TCPA: Count I under 47 U.S.C.

§ 227(b)(1)(A)(iii) and Count II under 47 U.S.C. § 227(c)(5). AAPC is not relevant to

Count II. Congress has never amended § 227(c)(5) to carve out an exception

permitting the government to make robocalls to collect a debt. As recently

summarized by one district court:

              [T]he AAPC decision itself indicates that plaintiffs
              challenged only a limited provision within the TCPA,
              47 U.S.C. § 227(b)(1)(A)(iii) . . . the 2015 amendment at
              issue in AAPC had no impact on Section 227(c). Thus,
              Section 227(c) remained fully operative as a law during
              the intervening years between the 2015 amendment and
              the Supreme Court’s decision. The 2015 amendment
              having been found unconstitutional, has no bearing on
              Section 227(c), which remains valid.




10   A fourth district court—Hussain v. Sullivan Buick-Cadillac-GMC Truck, Inc.,
     No. 5:20-cv-38-OC-30PRL, 2020 WL 7346536, (M.D. Fla. Dec. 11, 2020)—
     initially agreed with Aviation Institute’s position and found that it lacked
     subject matter jurisdiction. However, that court expressly reversed itself in a
     later opinion on the same issue. Boisvert v. Carnival Corp., No. 8:20-cv-2076-
     30SPF, 2021 WL 1329079, at *2 (M.D. Fla. Mar. 12, 2021) (“Upon further
     reflection, the Court departs from its earlier opinion because, since the Court’s
     Order in Hussain, every court faced with this same issue has concluded that a
     plaintiff may continue to bring § 227(b) claims post-AAPC.”).
       Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 9 of 23




Johansen v. Loandepot.com LLC, No. 8:20-cv-00919-DOC-JDE, 2021 WL 669329, at *3–

4 (C.D. Cal. Jan. 31, 2021) (citation and punctuation omitted). Indeed, this limited

approach comports with the instructions articulated in AAPC: that courts “should

refrain from invalidating more of the statute than is necessary.” 140 S. Ct. at 2350

(quoting Regan v. Time, Inc., 468 U.S. 641, 652 (1984)). Accordingly, there is no basis

in either AAPC or the government-debt exception for Aviation Institute to

challenge the constitutionality of § 227(c)(5).

      That leaves § 227(b)(1)(A)(iii). Like the substantially similar arguments

considered and rejected by other district courts, Aviation Institute’s contentions

here are largely counter to the AAPC decision itself. For example, the plurality

applied well-settled severability principles, excised the government-debt

exception from the remainder of the statute, and expressly “disagree[d] with

plaintiffs’ broader initial argument for holding the entire 1991 robocall restriction

unconstitutional.” 140 S. Ct. at 2349. In essence, the Supreme Court considered and

rejected the very theory advanced by Aviation Institute. In this Court’s view, that

is enough to deny the motion to dismiss. See Shen v. Tricolor Cal. Auto Grp., LLC,

No. CV 20-7419 PA (AGRX), 2020 WL 7705888, at *4 (C.D. Cal. Dec. 17, 2020) (“This

Court, like several others to have considered the issue, declines to adopt an
       Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 10 of 23




analysis that appears to be at odds with the views of a majority of the Supreme

Court’s Justices.”).

       Furthermore, in an opinion announcing the judgment of the Court and

joined by Chief Justice Roberts and Justice Alito, Justice Kavanaugh provided a

clear answer to the precise question raised by Aviation Institute:

              As the Government acknowledges, although our
              decision means the end of the government-debt
              exception, no one should be penalized or held liable for
              making robocalls to collect government debt after the
              effective date of the 2015 government-debt exception and
              before the entry of final judgment by the District Court
              on remand in this case, or such date that the lower courts
              determine is appropriate. On the other side of the ledger, our
              decision today does not negate the liability of parties who made
              robocalls covered by the robocall restriction.

Id. at n.12 (emphasis added).11

       The minority of district courts that have held § 227(b)(1)(A)(iii) to be

unenforceable during the relevant time period dismissed this footnote as non-




11   Two Justices disagreed with the entirety of the plurality opinion’s reasoning
     regarding severability; the four Justices who concurred with the plurality
     opinion took no position on this specific retroactivity issue. See Shen, 2020 WL
     7705888, at *4 (“Because Justices Sotomayor, Breyer, Ginsburg, and Kagan
     joined in the judgment on severability, they did not expressly join the portion
     of Justice Kavanaugh’s opinion containing footnote 12. As such, Justice
     Kavanaugh’s resolution of the issue may not be binding on this Court, but it is
     persuasive.”).
      Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 11 of 23




binding dicta lacking precedential force. Lindenbaum, 2020 WL 6361915, at *5;

Creasy, 489 F. Supp. 3d at 503. Although that may be an accurate description, it

also ignores the strong persuasive value of footnote 12. See F.E.B. Corp. v. United

States, 818 F.3d 681, 690 n.10 (11th Cir. 2016) (“[T]here is dicta and then there is

Supreme Court dicta. We have consistently recognized that dicta from the

Supreme Court is not something to be lightly cast aside, but rather is of

considerable persuasive value.”) (citations and punctuation omitted).

      In any event, the Court respectfully disagrees with the reasoning of

Cunningham, Lindenbaum, and Creasy. Those decisions relied on a dissenting

opinion in AAPC to create a distinction that, in this Court’s view, was unintended

by the plurality opinion. See Moody v. Synchrony Bank, No. 5:20-CV-61 (MTT), 2021

WL 1153036, at *6 (M.D. Ga. Mar. 26, 2021) (disagreeing with Creasy and stating

that “[n]one of the opinions in AAPC even hinted that the TCPA’s robocall

restriction should be wholly invalid between 2015 and 2020, but valid in part after

the Court’s decision.”); Massaro v. Beyond Meat, Inc., No. 3:20-cv-00510-AJB-MSB,

2021 WL 948805, at *8 (S.D. Cal. Mar. 12, 2021) (“Even if the Court concluded that

Justice Kavanaugh’s footnote is dicta, this Court is nevertheless persuaded by this

unambiguous announcement that the AAPC decision is not meant to disturb the

entirety of the TPCA. Recognizing the preeminence of this nation’s highest court,
      Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 12 of 23




this Court cannot ignore such a clear statement, whether it be considered dicta or

a holding.”).

      To reiterate, the plurality clearly articulated that “the remainder of the

robocall restriction [ ] function[ed] independently and fully operate[d] as a law for

20-plus years before the government-debt exception was added in 2015.” AAPC,

140 S. Ct. at 2353. Under well-established principles, the unconstitutionality of a

subsequent amendment has no effect on the original portions of the statute that

represented a valid legislative enactment. Id. (“[A]n unconstitutional statutory

amendment ‘is a nullity’ and ‘void’ when enacted, and for that reason has no effect

on the original statute.”) (quoting Frost v. Corp. Comm’n, 278 U.S. 515, 526–27

(1929)). See also Eberle v. Michigan, 232 U.S. 700, 705 (1914); Trujillo v. Free Energy

Sav. Co., LLC, No. 5:19-cv-02072-MCS-SP, 2020 WL 8184336, at *4 (C.D. Cal. Dec.

21, 2020). Therefore, the Court finds the remainder of the TCPA valid and

enforceable. The Court retains subject matter jurisdiction and Aviation Institute’s

motion to dismiss is DENIED.

      b.     Higher Ed’s Motion for Summary Judgment

      Aviation Institute asserts two third-party claims against Higher Ed: one for

indemnification and the other for breach of contract. Higher Ed contends it is

entitled to summary judgment on both causes of action.
      Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 13 of 23




             i.     Legal Standard

      Summary judgment is appropriate when “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The party seeking summary judgment

has the initial burden of informing the district court of the basis for its motion and

identifying those portions of the record that demonstrate the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant

meets its burden, the non-movant must present evidence showing either

(1) a genuine issue of material fact or (2) that the movant is not entitled to

judgment as a matter of law. Id. at 324. A fact is considered “material” only if it

may “affect the outcome of the suit under the governing law.” BBX Cap. v. Fed.

Deposit Ins. Corp., 956 F.3d 1304, 1314 (11th Cir. 2020) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). A factual dispute is “genuine if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

(citing Anderson, 477 U.S. at 248) (punctuation omitted).

      In opposing a motion for summary judgment, the non-movant “may not rest

upon the mere allegations or denials of his pleading, but must set forth specific

facts showing that there is a genuine issue for trial.” Sears v. Roberts, 922 F.3d 1199,

1207 (11th Cir. 2019). See also Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
      Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 14 of 23




475 U.S. 574, 586–87 (1986). If the non-movant relies on evidence that is “merely

colorable, or is not significantly probative, summary judgment may be granted.”

Likes v. DHL Express (USA), Inc., 787 F.3d 1096, 1098 (11th Cir. 2015).

See also Tesoriero v. Carnival Corp., 965 F.3d 1170, 1177 (11th Cir. 2020) (“Where the

record taken as a whole could not lead a rational trier of fact to find for the non-

moving party, there is no genuine issue for trial.”). The Court’s role, however, is

not to “weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.” Sears, 922 F.3d at 1205 (citing Anderson,

477 U.S. at 249). The Court must “view all of the evidence in a light most favorable

to the nonmoving party and draw all reasonable inferences in that party’s favor.”

Newcomb v. Spring Creek Cooler Inc., 926 F.3d 709, 713 (11th Cir. 2019). See also

Strickland v. Norfolk S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012)

(“Credibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge.”)

(quoting Anderson, 477 U.S. at 255).

             ii.   Analysis

      The relevant facts underlying Higher Ed’s motion are largely undisputed or

otherwise unrefuted. On January 1, 2015, Higher Ed contracted with MDT by

executing the Insertion Order to provide educational “leads” to MDT’s customers,
       Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 15 of 23




one of which is Aviation Institute.12 The Insertion Order contained an

indemnification provision that, in relevant part, read:

                 Vendor [i.e., Higher Ed] agrees to indemnify MDT, its
                 agents, its Client and their agents and to hold them
                 harmless from and against any and all claims related to
                 this Vendor’s breach of this Agreement or arising out of
                 the acts or conduct of either Vendor or its employees.13

           Higher Ed also agreed “to comply with all . . . Federal, State, and governing

body guidelines, laws and regulations including advertising guidelines [ ] in effect

as of the day that service is rendered by vendor.”14 As part of its lead generation

service, the Insertion Order permitted Higher Ed to coordinate with direct

affiliates.15 Accordingly, Higher Ed contracted with EduFirst, LLC (EduFirst).16

EduFirst initially contacted a potential lead through a live, person-to-person

phone call.17 That EduFirst representative read a TCPA-compliant script to the

potential lead and obtained his or her verbal consent to be further contacted by




12   ECF 87-1, ¶ 1; ECF 94, ¶ 1.
13   ECF 39-1, at 3.
14   Id.
15   Id. ¶ 5.
16   Id. ¶ 6.
17   Id. ¶¶ 8–9.
       Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 16 of 23




other entities.18 Higher Ed reviewed a recording of that call, then uploaded the

lead’s information into an online portal maintained by MDT.19 Aviation Institute

subsequently accessed that information and contacted the lead.20

       In this case, on or about February 15, 2019, Person visited the website

higherincomejobs.com and requested additional information regarding educational

and career opportunities.21 That website is owned and operated by Apptness

Media Group (Apptness).22 Apptness, in turn, provided Person’s information to

EduFirst.23 EduFirst first contacted Person on May 15, 2019.24 During this call,

Person gave verbal consent to be contacted by Aviation Institute.25 EduFirst then

transferred Person’s information to Higher Ed, which provided it to Aviation

Institute through the MDT portal.26 Person subsequently received and engaged in




18   Id. ¶¶ 9–10.
19   Id. ¶ 10.
20   Id. ¶ 11.
21   Id. ¶ 15; ECF 94, ¶¶ 8, 10.
22   ECF 94, ¶ 11.
23   Id. ¶ 12.
24   ECF 87-1, ¶ 15.
25   Id. ¶ 17.
26   Id. ¶ 19.
       Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 17 of 23




calls with Aviation Institute or an affiliate to discuss various educational

opportunities.27

       In the Third-Party Complaint, Aviation Institute alleges Higher Ed owed it

a duty of indemnification as a third-party beneficiary to the Insertion Order for

any alleged violation of the TCPA.28 Aviation Institute also alleges Higher Ed

breached the Insertion Order by using an indirect affiliate—Apptness—to

generate leads.

       The scope of an indemnity provision is a question of law. Westinghouse Elec.

Corp. v. Williams, 183 Ga. App. 845, 846 (1987). Georgia courts interpret indemnity

provisions using the same rules that govern all other types of contracts. Auto-

Owners Ins. Co. v. CW Masonry, Inc., 350 Ga. App. 401, 406 (2019) (citing Anderson

v. U.S. Fid. & Guar. Co., 267 Ga. App. 624, 627 (2004)). The cardinal rule of contract

interpretation is to ascertain the intent of the parties. O.C.G.A. § 13-2-3.

       The language of an indemnity provision “must be construed strictly against

the indemnitee and every presumption is against an intention to indemnify.”

Firmani v. Dar-Ct. Builders, LLC, 339 Ga. App. 413, 425 (2016) (punctuation



27   Id. ¶¶ 21–22, 24–25.
28   For purposes of this Order, the Court will assume Aviation Institute
     constituted a third-party beneficiary to the Insertion Order.
      Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 18 of 23




omitted). See also Graphic Arts Mut. Ins. Co. v. Essex Ins. Co., 465 F. Supp. 2d 1290,

1296 (N.D. Ga. 2006). The well-established rule is that “contractual indemnities do

not extend to losses caused by an indemnitee’s own negligence unless the contract

expressly states that the negligence of the indemnitee is covered.” Ryder Integrated

Logistics Inc. v. BellSouth Telecomms., Inc., 281 Ga. 736, 737–38 (2007) (“In the

absence of explicit language to the contrary, courts will not interpret an indemnity

agreement as a promise by the indemnitor to save the indemnitee harmless on

account of the latter’s own negligence. Georgia courts never imply an agreement

to indemnify another for one’s own negligence in the absence of express

language.”). This is because “[p]ublic policy is reluctant to cast the burden of

negligent actions upon those who are not actually at fault.” Id. at 737.

      Aviation Institute alleges Higher Ed owes a duty to indemnify it for any

potential liability stemming from Person’s TCPA claims. Higher Ed argues it is

entitled to summary judgment on this claim because: (1) there is no evidence that

it, or any of its affiliates, violated the TCPA, and (2) it does not owe a duty to

indemnify Aviation Institute for the latter’s own independent alleged violations of

the TCPA.

      First, construing the record in a light most favorable to Aviation Institute,

no reasonable factfinder could conclude that Higher Ed or one of its affiliates
      Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 19 of 23




violated the TCPA. There is no evidence that Higher Ed, EduFirst, or Apptness

contacted Person’s cell phone using an automated dialing system without first

obtaining Person’s consent. The record is entirely apposite; Person voluntarily

contacted Apptness through higherincomejobs.com and EduFirst obtained Person’s

express, verbal consent to be further contacted during the initial call. Although

there is a factual dispute over whether Higher Ed directly contacted Person, this

does not create a triable issue of fact. Even assuming Higher Ed did so, there is no

evidence that Higher Ed violated the TCPA during this contact, if any. And

contrary to Aviation Institute’s characterizations, based on the undisputed record

the Court concludes that the issue of Higher Ed’s potential TCPA liability is ripe

for resolution on this motion for summary judgment. See Lucoff v. Navient Sols.,

LLC, 981 F.3d 1299, 1306 (11th Cir. 2020) (“TCPA consent issues are appropriate

for summary judgment . . . when the underlying facts are not disputed.”).

      The true disputed issues of fact in this case relate to whether, when, and

how Person revoked his consent to be contacted by Aviation Institute after Higher

Ed provided the lead. E.g., Schweitzer v. Comenity Bank, 866 F.3d 1273, 1276

(11th Cir. 2017); Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255 (11th Cir.

2014). Those issues cannot be resolved on this motion for summary judgment. But

they are only relevant to Aviation Institute’s potential liability, not Higher Ed’s
       Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 20 of 23




role in the lead-generation process. Again, the undisputed record is clear that

Higher Ed obtained Person’s express, verbal consent to be contacted at the time it

transmitted the lead to Aviation Institute. Whatever Aviation Institute and Person

did or said afterwards is irrelevant to Higher Ed’s potential liability. The plain

language of the Insertion Order is unambiguous: Higher Ed’s duty to indemnify

extends to “any and all claims relating to this Vendor’s [Higher Ed’s] breach of

this Agreement or arising out of the acts or conduct of either Vendor [Higher Ed]

or its employees.”29 Higher Ed owed no duty to indemnify Aviation Institute for

the latter’s independent violations of federal law, including the TCPA. And such

a duty cannot otherwise be created and grafted onto the agreement under Georgia

law. Ryder, 281 Ga. at 737–78.

       This leaves Higher Ed’s alleged breach of contract. On this score, Aviation

Institute (1) asserts a stand-alone breach of contract claim, and (2) argues Higher

Ed’s alleged breach may form the basis of a duty to indemnify Aviation Institute

for any liability stemming from Person’s TCPA claims. In relevant part, the

Insertion Agreement provides:

              Vendor [Higher Ed] may only submit leads to Client
              through sites that are non-incentivized and directly
              owned or managed by Vendor. Vendor may use direct

29   ECF 39-1, at 3.
       Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 21 of 23




                affiliates at their own risk. Vendor assumes any and all
                responsibility for their contracted affiliates and their
                actions. No affiliate beyond a direct affiliate of Vendor
                may be used.30

           It is undisputed that Person initially contacted Apptness through

higherincomejobs.com. Person’s information then passed from Apptness, to

EduFirst, to Higher Ed, to MDT, and ultimately to Aviation Institute. According

to Aviation Institute, Higher Ed breached the Insertion Order by using Apptness

as a non-contracted, indirect affiliate for lead generation. But even assuming

Higher Ed did so, this alleged breach has no bearing on Aviation Institute’s

indemnification claim. To be sure, Higher Ed agreed to indemnify MDT’s “Client”

for “any and all claims related to this Vendor’s breach of this Agreement.”31 But in

Count I, Aviation Institute seeks broad indemnity not for Higher Ed’s alleged

breach of contract relating to the latter’s use of an indirect affiliate, but for any

liability stemming from Person’s TCPA claims. This argument is unpersuasive;

there is no justification to transmute an alleged breach of a separate contractual

provision into a carte-blanche duty to indemnify a purported third-party

beneficiary for unrelated violations of the TCPA. In sum, Aviation Institute’s




30   Id.
31   Id.
      Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 22 of 23




indemnification claim lacks support for this additional reason. See, e.g., Park Pride

Atlanta, Inc. v. City of Atlanta, 246 Ga. App. 689, 690–93 (2000).

      Count II of the Third-Party Complaint presents an independent breach of

contract claim. Aviation Institute alleges it is a third-party beneficiary to the

Insertion Order and that Higher Ed breached that contract by using an indirect

affiliate—Apptness—to generate leads. The elements of a breach of contract claim

are “(1) breach and the (2) resultant damages (3) to the party who has the right to

complain about the contract being broken.” UWork.com, Inc. v. Paragon Techs., Inc.,

321 Ga. App. 584, 590 (2013) (citing Norton v. Budget Rent A Car System, 307 Ga.

App. 501, 502 (2010)). According to Georgia law, “status as a third-party

beneficiary does not imply standing to enforce every promise within a contract,”

but it does confer authority to “enforce those promises made directly for [its]

benefit.” Archer W. Contractors, Ltd. v. Est. of Pitts, 292 Ga. 219, 227 (2012). “[T]he

intent to create a third-party beneficiary must appear on the face of a contract.”

Perry Golf Course Dev., LLC v. Hous. Auth. of City of Atlanta, 294 Ga. App. 387, 388

(2008).

      In its motion for summary judgment, Higher Ed focuses almost exclusively

on Aviation Institute’s indemnification claim. It does not, however, advance a

cogent theory as to why it should be entitled to summary judgment on Aviation
       Case 1:19-cv-03735-SDG Document 104 Filed 06/08/21 Page 23 of 23




Institute’s breach of contract claim. And based on the record—as well as the

Court’s assumptions at this stage that: (1) Aviation Institute may be a third-party

beneficiary to the Insertion Order and (2) may enforce this specific provision—

Aviation Institute has made out at least a prima facie claim for breach of contract.

Although the claim may not ultimately be viable for various reasons, Higher Ed

has offered no basis in law or fact for why it cannot advance beyond this motion

for summary judgment. Therefore, Aviation Institute may proceed with this claim.

III.   CONCLUSION

       Aviation Institute’s motion to dismiss [ECF 61] and motion to strike are

DENIED. Higher Ed’s motion for summary judgment [ECF 71] is GRANTED IN

PART and DENIED IN PART.

       SO ORDERED this the 8th day of June 2021.


                                                     Steven D. Grimberg
                                               United States District Court Judge
